DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to because the 9th paragraph should be amended to recite “displaying, with a display device, a first image based on the first image data.”
Claim 1 is objected to because the first line of the 10th paragraph should be amended to recite “displaying, with the display device, a second image …” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 - 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 8 has been amended to recite “fixing at least one of the third tracking device or the fourth tracking device includes separating a trackable portion from a device within at least one of the first member or the second member.” 
Applicant’s remarks filed 6/22/2022 state that support for the amendment to claim 8 may be found in [0101] - [0104] of the specification as-filed.
The cited portions of the specification describe a surgical procedure on vertebrae where a drill bit 454 is used to form a bore 450, wherein the drill bit 454 includes a trackable portion 458 that may be removed from the drill bit 454 and remain in the bore 450 ([0100]). 
However, claim 8 is not specific to the disclosed procedure and the disclosed instrument. In contrast, due to its breadth, claim 8 reads on a variety of medical procedures and trackable portions of instruments that were not contemplated by applicant’s disclosure at the time the application was filed. As one example, the claim reads on a cardiac procedure with an implanted trackable stent. Such a procedure is not described in applicant’s disclosure. 
Claim 8 is therefore not commensurate in scope with the disclosure, and is consequently found to present new matter by virtue of its undue breadth reading upon undisclosed subject matter. To overcome this rejection, examiner suggests amending the claim to narrow its scope to the disclosed details of applicant’s invention. 

Claim 9 has been amended to recite “wherein at least one of the third tracking device or the fourth tracking device includes a trackable portion separable from a device within at least one of the first member or the second member.” 
Applicant’s remarks filed 6/22/2022 state that support for the amendment to claim 9 may be found in [0101] - [0102] of the specification as-filed.
The cited portions of the specification describe a surgical procedure on vertebrae where a drill bit 454 is used to form a bore 450, wherein the drill bit 454 includes a trackable portion 458 that may be removed from the drill bit 454 and remain in the bore 450 ([0100]). 
However, claim 9 is not specific to the disclosed procedure and the disclosed instrument. In contrast, claim 9 reads on a variety of medical procedures and trackable portions of instruments that were not contemplated by applicant’s disclosure at the time the application was filed. As one example, the claim reads on a cardiac procedure with an implanted trackable stent. Such a procedure is not described in applicant’s disclosure.
Claim 9 is therefore not commensurate in scope with the disclosure, and is consequently found to present new matter by virtue of its undue breadth reading upon undisclosed subject matter. To overcome this rejection, examiner suggests amending the claim to narrow its scope to the disclosed details of applicant’s invention.

Claim 14 has been amended to recite “tracking a common reference point between the first coordinate system and the second coordinate system by tracking the reference point.” 
Applicant’s remarks filed 6/22/2022 state that support for the amendment to claim 14 may be found in [0076] - [0078] of the specification as-filed.
The cited portions of the specification do not describe “tracking a common reference point … by tracking the reference point.” Neither the cited portions, nor any other portions of the specification, describe a “common reference point” that is tracked by “tracking the reference point.” Moreover, as explained repeatedly throughout the prosecution history, applicant’s originally filed specification makes no mention of a “common reference.”
Claim 14 is therefore found to present new matter. 
Furthermore, the specification does not disclose any algorithm for “tracking a common reference point … by tracking the reference point.”
As explained in MPEP 2161.01(I), simply specifying a desired outcome without sufficiently describing how the functions necessary to achieve the outcome are performed or how the result is achieved, is insufficient to fulfill the written description requirement; the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to ‘track a common reference point … by tracking the reference point” as recited in claim 14. 
There is insufficient written description of the particular algorithm implemented by the invention of claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons: 
It is unclear how the steps of “tracking a reference point” (line 4) and “registering the first coordinate system and the second coordinate system by tracking the reference point” (lines 7 - 9) relate to one another. It is unclear if the second recitation of ‘tracking the reference point’ (lines 7 - 9) attempts to require a second tracking step (i.e., in addition to the tracking recited in line 4), or if the second recitation attempts to refer back to the tracking recited in lines 4, for example, to set forth that the previously recited tracking in line 4 is used to ‘determine a common reference.’ Those of ordinary skill in the art would not understand how many tracking steps are required and how the claimed registration is achieved. For the purposes of examination, any steps of tracking first and second tracking devices relative to a common reference point in a first coordinate system and a second coordinate system, wherein the second coordinate system is registered to the first coordinate system due to the common reference point will be interpreted as meeting the claim.	
There is insufficient antecedent basis for “the second coordinate system that is correlated to the first coordinate system due at least to the registration of the first coordinate system and the second coordinate system” (5th paragraph). The “second coordinate system” has not been set forth as being “correlated to the first coordinate system due at least to the registration of the first coordinate system and the second coordinate system.” Examiner suggests amending the claim to recite “… the second coordinate system, wherein the second coordinate system  is correlated to the first coordinate system …” For the purposes of examination, the claim will be interpreted as intending that the second coordinate system is correlated to the first coordinate system.
It is unclear what is meant by “displaying … a second image including changing a position of the first segmented portion or the second segmented portion.” It is unclear if the claim intends that the second image includes a changed position as recited, or if the claim intends that the step of displaying includes changing a position as recited. For the purposes of examination, the claim will be interpreted as intending “displaying … a second image  that includes a changed position of the first segmented portion or the second segmented portion.”

Claim 7 is indefinite because it is unclear what is meant by “wherein … updating
the first image data includes illustrating a real time position of the first member due to the determined change in position of the third tracking device.” No step of updating the first image data has been recited. For the purposes of examination, any change in the position of the first segmented portion that meets claim 1 will be interpreted as meeting the claim. 

Claim 8 is indefinite for the following reasons: 
There is unclear antecedent basis for “a device” in line 5. It is unclear which, if any, of the first, second, third, or fourth tracking device is being referred to. If another device is being referred to, it is unclear what the device is. 
It is unclear what is meant by “separating a trackable portion from a device within at least one of the first member or the second member.” It is unclear whether the act of “separating” must occur “within at least one of the first member or the second member” or whether the “device” must be “within at least one of the first member or the second member.” For the purposes of examination, any implanted marker will be interpreted as meeting the claim, based on applicant’s disclosure of trackable portion 458 in [0109] (as published) and fig. 9.
There is insufficient antecedent basis for “the updated first image” in the second to last line. It is unclear what image is being referred to. For the purposes of examination, the limitation will be interpreted as attempting to refer to the second image. 

	Claim 9 is indefinite for the following reasons: 
There is unclear antecedent basis for “a registration” in the 7th paragraph. It is unclear if this is the registration recited in the 6th paragraph or another registration.
There is unclear antecedent basis for “a device” in the 8th paragraph. It is unclear which, if any, of the first, second, third, or fourth tracking device is being referred to. If another device is being referred to, it is unclear what the device is. 
There is insufficient antecedent basis for “the first member” in the 8th paragraph. It is unclear what is being referred to.
There is insufficient antecedent basis for “the second member” in the 8th paragraph. It is unclear what is being referred to.
It is unclear what is meant by “a trackable portion separable from a device within at least one of the first member or the second member.” It is unclear whether the of ‘separability’ must be “within at least one of the first member or the second member” or whether the “device” must be “within at least one of the first member or the second member.” For the purposes of examination, any implanted marker will be interpreted as meeting the claim, based on applicant’s disclosure of trackable portion 458 in [0109] (as published) and fig. 9.
There is unclear antecedent basis for “the tracking system” in the 3rd to last paragraph. It is unclear which tracking system is being referred to. 

	Claim 10 is indefinite because there is insufficient antecedent basis for “the image data of at least a region of interest of the subject.” The “image data” has not been set forth as being of a region of interest of the subject. Examiner suggests amending the claim to clarify that the image data is “of at least a region of interest of the subject,” if this is what is intended. 

	Claim 14 is indefinite for the following reasons:
It is unclear how the steps of “tracking a reference point” (line 4) and “tracking a common reference between the first coordinate system and the second coordinate system by tracking the reference point” (lines 7 - 9) relate to one another. It is unclear if the second recitation of ‘tracking the reference point’ (lines 7 - 9) attempts to require a second tracking step (i.e., in addition to the tracking recited in line 4), or if the second recitation attempts to refer back to the tracking recited in lines 4, for example, to set forth that the previously recited tracking in line 4 is used to ‘track a common reference.’ 
It is unclear what is meant by a “common reference point” and how the “common reference” is tracked. Applicant’s originally filed specification makes no mention of a “common reference point,” and does not disclose any algorithm for “tracking a common reference point… by tracking the reference point.” It is unclear if the “common reference point” attempts to refer to the ‘tracked reference point’ or the “common reference point” is another reference point that is required to be tracked, in addition to the tracked reference point. Those of ordinary skill in the art would not understand how many tracking steps are required, and what, if any, difference there is between the “reference point” and the “common reference point.” For the purposes of examination, any step of tracking first and second tracking devices relative to a common reference point will be interpreted as meeting the claim. Examiner suggests amending the claim to more closely reflect the language used in the original disclosure to describe the details of applicant’s invention.
It is unclear what is meant by “wherein tracking the third tracking device in only one of the first coordinate system or the second coordinate system is correlated to the other of the first coordinate system or the second coordinate system.” The limitation appears to contain logical or grammatical errors. It is unclear how the method step of “tracking the third tracking device” may be “correlated to the other of the first coordinate system or the second coordinate system,” as opposed to the “one of the first coordinate system or the second coordinate system” being “correlated to the other of the first coordinate system or the second coordinate system.” For the purposes of examination, the limitation will be interpreted as intending that “wherein the only one of the first coordinate system or the second coordinate system is correlated to the other of the first coordinate system or the second coordinate system.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9 - 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 9 reads on a human organism because it positively recites “a device within at least one of the first member or the second member.” The claims refer to a “member” as portion of a human (see claim 6, for example). Claim 9 therefore positively recites a portion of a human organism as a component of the claimed system.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,426,242 in view of Finley (US 2018/0092699, of record).
Regarding claim 1, reference claim 11 includes all of the features of instant claim 1, except for tracking third and fourth tracking devices in only the second coordinate system and associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data. In addition, the reference claim differs from instant claim 1 in that instant claim 1 requires that the updating be based upon tracking the third and fourth tracking devices.
However, such features are known from Finley. Finley discloses surgical navigation. Finley teaches:
tracking ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]) third and fourth tracking devices ([0050]; tracker 50 comprising the assembly of the array 38 and pin 52, [0084]; spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B) in only a second coordinate system (i.e., the coordinate system of the optical tracking system, [0108]); 
associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]); and 
updating the first image data, including changing a position of the first or second segmented portions based upon tracking the third and fourth tracking devices (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 11 to include tracking third and fourth tracking devices in only the second coordinate system, associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data, and updating the first image data, including changing a position of the first or second segmented portion based upon tracking the third and fourth tracking devices, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging data, as suggested by Finley ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
Regarding claim 2, reference claim 11, or alternatively, reference claim 2, includes all of the features of instant claim 2. 
Regarding claim 14, reference claim 11 includes all of the features of instant claim 14, as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above, except for tracking a third tracking device in only one of the first or second coordinate systems, associating the first tracker assembly with a first segmented portion in the first image data, and associating the third tracking device with a second segmented portion in the first image data. 
However, such features are known from Finley. Finley discloses surgical navigation. Finley teaches:
tracking ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]) a third ([0050], spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B) tracking device (tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) in only a second coordinate system (i.e., the coordinate system of the optical tracking system, [0108]); and
associating a first tracker assembly (i.e., a first tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) with a first segmented portion in the first image data, and associating the third tracking device (i.e., a second tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) with a second segmented portion in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 11 to include tracking a third tracking device in only the second coordinate system, associating the first tracker assembly with a first segmented portion in the first image data, and associating the third tracking device with a second segmented portion in the first image data, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging data, as suggested by Finley ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
	Regarding claim 15, the reference claims do not recite tracking a fourth tracking device in the second coordinate system; associating the fourth tracking device with a third segmented portion in the first image data; and updating the first image, including changing a position of the third segmented portion based upon tracking the fourth tracking device.
	Finley suggests tracking a fourth tracking device (i.e., a third tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) in the second coordinate system ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]); associating the fourth tracking device with a third segmented portion in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]); and updating the first image, including changing a position of the third segmented portion based upon tracking the fourth tracking device (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 11  to include tracking a fourth tracking device in the second coordinate system; associating the fourth tracking device with a third segmented portion in the first image data; and updating the first image, including changing a position of the third segmented portion based upon tracking the fourth tracking device, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging data, as suggested by Finley ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 7 and 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2010/0228117, of record) in view of Finley (US 2018/0092699, of record).
	Regarding claim 1, Hartmann shows a method of performing a navigated procedure relative to a subject (“instrument can be tracked during an operative procedure, [0004]), comprising: 	
	accessing first image data of a region of interest of the subject (image data acquired of the patient 14, [0021] and fig. 1; image data acquired, [0083] and step 310 of fig. 10); 
	tracking first and second tracking devices relative to a common reference point in a first coordinate system and a second coordinate system (correlate two tracking systems at a reference point, [0022]; electromagnetic tracking device 130 and optical tracking device 120, [0057] and fig. 4B; correlation between the navigation space defined by the optical localizer 94 and the navigation space defined by the EM localizer 84, [0058] and fig. 5; single point 154, [0068] and fig. 6; [0069] and fig. 7) (Examiner maps the “first coordinate system” to the coordinate system of the electromagnetic localizer, and maps the “second coordinate system” to the coordinate system of the optical localizer), wherein the second coordinate system is registered to the first coordinate system due to the common reference point ([0022]; “tracking systems are registered … or at least correlated to one another,” [0044]; [0058]; [0068]);
	displaying, with a display device, a first image based on the first image data (position of instrument 90 illustrated relative to image data acquired of the patient 14 on a display device 74, [0021] and fig. 1); and
	registering a first image data coordinate system of the first image data to a navigation space based on the tracked reference point (“registration of the image space to the patient space is substantially automatic or inherent once the tracking device 120 is associated with the patient 14 and positioned within the navigation space,” [0051]; [0055] - [0056]; [0059]; “[o]nce the single point 154 is identified in both of the navigation spaces, the remaining points in both the navigation spaces can be correlated relative to the patient space within the image data,” [0060]).
	Hartmann fails to show tracking third and fourth tracking devices in only the second coordinate system. In addition, Hartmann fails to show associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data. Hartmann further fails to show displaying a second image that includes a changed position of the first or second segmented portion based upon a tracked movement of the third or fourth tracking device.
	Finley discloses surgical navigation. Finley teaches: 
tracking ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]) third and fourth tracking devices ([0050]; tracker 50 comprising the assembly of the array 38 and pin 52, [0084]; spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B) in only a second coordinate system (i.e., the coordinate system of the optical tracking system, [0108]);
associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]); and 
displaying a second image that includes a changed position of the first or second segmented portion based upon a tracked movement of the third or fourth tracking device (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hartmann to include tracking third and fourth tracking devices in only the second coordinate system, associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data, and displaying a second image that includes a changed position of the first or second segmented portion based upon a tracked movement of the third or fourth tracking device, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging data, as suggested by Finley ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
	The combined invention of Hartmann and Finley is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

	Regarding claim 2, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Further, the combined invention of the prior art comprises segmenting the first image data (Finley: [0109]) to determine at least a boundary.

	Regarding claim 3, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann further shows tracking a fifth tracking device in the first coordinate system, wherein the fifth tracking device is associated with an instrument (electromagnetic localizer 84 used to track the instrument 90, [0021]; “EM tracking device 110 positioned on or in the instrument 90,” [0039]), and displaying a graphical representation of the instrument relative to the displayed first image (position of instrument 90 illustrated relative to image data acquired of the patient 14 on a display device 74, [0021] and fig. 1).

	Regarding claim 4, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann further shows fixing the first tracking device and the second tracking device to a single mounting structure (“EM tracking device 130 and the optical tracking device … connected to the same base 122 for tracking the patient 14,” [0057] - [0058] and fig. 5; base 122, [0068] and fig. 6; base 122, [0069] and fig. 7).

	Regarding claim 5, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann further shows that tracking the first tracking device in the first coordinate system includes tracking an optical tracking member (optical tracking device 120, [0057]) with an optical localizer (optical localizer 94, [0058]) and tracking the second tracking device in the second coordinate system includes tracking an electro-magnetic coil (“coil (i.e. the trackable portion),” [0040]) with an electro-magnetic localizer (electromagnetic localizer 84, [0057]), as the first and second tracking devices are attached to a common base 122 (see base 122, [0068] and fig. 6; base 122, [0069] and fig. 7) and are tracked simultaneously (both of the optical and the EM tracking systems used to track simultaneously, [0062), and tracking one of the tracking devices “includes” tracking of the other (“[u]sing either of the optical tracking device 120 or the EM tracking device 130 to determine the single point 154 allows for an association or correlation between the navigation space defined by the optical localizer 94 and the navigation space defined by the EM localizer 84,” [0058]).

	 Regarding claim 6, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Further, in the combined invention of the prior art, the third tracking device is connected to a first member of the subject and the fourth tracking device is connected to a second member (Finley: [0050], spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B; tracker 50 comprising the assembly of the array 38 and pin 52, [0084]). (Examiner maps the ‘members’ to the vertebral bodies.) 

	Regarding claim 7, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Further, the combined invention of the prior art comprises determining a change in position from a first time to a second time of the third tracking device, wherein the first segmented portion is the first member and displaying the second image includes illustrating a real time (Finley: “real-time,” [0078]) position of the first member due to the determined change in position of the third tracking device (Finley: “relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]).

	Regarding claim 14, Hartmann shows a method of performing a navigated procedure relative to a subject (“instrument can be tracked during an operative procedure, [0004]), comprising: 	
	accessing first image data of a region of interest of the subject (image data acquired of the patient 14, [0021] and fig. 1; image data acquired, [0083] and step 310 of fig. 10); 
	tracking first and second tracking devices of a first tracker assembly (any of figs. 5 - 7) relative to a common reference point in a first coordinate system and a second coordinate system (correlate two tracking systems at a reference point, [0022]; electromagnetic tracking device 130 and optical tracking device 120, [0057] and fig. 4B; correlation between the navigation space defined by the optical localizer 94 and the navigation space defined by the EM localizer 84, [0058]; single point 154, [0059] and fig. 5; single point 154, [0068] and fig. 6; [0069] and fig. 7) (Examiner maps the “first coordinate system” to the coordinate system of the electromagnetic localizer, and maps the “second coordinate system” to the coordinate system of the optical localizer), wherein the second coordinate system is correlated to the first coordinate system due to the common reference point ([0022]; [0058]; [0068]);
	displaying the first image data with a display device (position of instrument 90 illustrated relative to image data acquired of the patient 14 on a display device 74, [0021] and fig. 1); and
	registering a first image data coordinate system of the first image data to a navigation space based on the reference point (“registration of the image space to the patient space is substantially automatic or inherent once the tracking device 120 is associated with the patient 14 and positioned within the navigation space,” [0051]; [0055] - [0056]; [0059]; “[o]nce the single point 154 is identified in both of the navigation spaces, the remaining points in both the navigation spaces can be correlated relative to the patient space within the image data,” [0060]).
	Hartmann fails to show tracking a third tracking device in only one of the first or second coordinate systems. In addition, Hartmann fails to show associating the first tracker assembly with a first segmented portion in the first image data, and associating the third tracking device with a second segmented portion in the first image data. Hartmann further fails to show updating the first image data, including changing a position of the first or second segmented portion based upon the tracking of the third tracking device.
	Finley discloses surgical navigation. Finley teaches: 
tracking ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]) a third ([0050], spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B) tracking device (tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) in only a second coordinate system (i.e., the coordinate system of the optical tracking system, [0108]);
associating a first tracker assembly (i.e., a first tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) with a first segmented portion in first image data, and associating the third tracking device (i.e., a second tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) with a second segmented portion in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]); and 
updating the first image data, including changing a position of the first or second segmented portion based upon the tracking of the third tracking device (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hartmann to include tracking a third tracking device in only the second coordinate system, associating the first tracker assembly with a first segmented portion in the first image data, associating the third tracking device with a second segmented portion in the first image data, and updating the first image data, including changing a position of the first or second segmented portion based upon the tracking of the third tracking device, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging data, as suggested by Finley ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
	The combined invention of Hartmann and Finley is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

	Regarding claim 15, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann fails to show tracking a fourth tracking device in the second coordinate system; associating the fourth tracking device with a third segmented portion in the first image data; and updating the first image data, including changing a position of the third segmented portion based upon tracking the fourth tracking device.
	Finley suggests tracking a fourth tracking device (i.e., a third tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) in the second coordinate system ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]); associating the fourth tracking device with a third segmented portion in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]); and updating the first image, including changing a position of the third segmented portion based upon tracking the fourth tracking device (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hartmann to include tracking a fourth tracking device in the second coordinate system; associating the fourth tracking device with a third segmented portion in the first image data; and updating the first image, including changing a position of the third segmented portion based upon tracking the fourth tracking device, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging data, as suggested by Finley ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 

Claims  8 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2010/0228117, of record) in view of Finley (US 2018/0092699, of record) and Revie et al. (US 2008/0269596, hereinafter “Revie”).
	Regarding claim 8, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Further, the combined invention of the prior art comprises fixing the third tracking device to a first member of the subject; fixing the fourth tracking device to a second member of the subject (Finley: [0050], spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B; tracker 50 comprising the assembly of the array 38 and pin 52, [0084]). (Examiner maps the ‘members’ to the vertebral bodies.)
	Hartmann fails to show that associating the third tracking device with the first segmented portion in the first image data includes providing a first input to a navigation system by a user, associating the fourth tracking device with a second segmented portion in the first image data includes providing a second input to the navigation system by the user, wherein the first input and the second input allow for the updated first image to be displayed. Hartmann also fails to show separating a trackable portion from a device and implanting it within at least one of the first member or the second member.
	Finley teaches that associating the third tracking device with the first segmented portion in the first image data includes providing a first input to a navigation system by a user, and associating the fourth tracking device with a second segmented portion in the first image data includes providing a second input to the navigation system by the user (“surgeon may select the anatomical region that is the subject of the surgical procedure, the levels of the surgical procedure (e.g., the level selection menu screen shown in FIG. 20), and the surgical approach (e.g., posterior, anterior, lateral) …,” [0116]; [0133]; “generate and display simulated vertebrae that the surgeon can view and select in any 2D or 3D perspective moving relative to the adjacent vertebra,” [0134]). 
	Revie discloses orthopaedic operating systems. Revie teaches separating a trackable portion from a device and implanting it within a first member (“surgeon uses a tool 28 to implant an implantable marker 30 in the form of a specially adapted bone screw in leg 24,” [0207] and fig. 9; implantable marker 200, [0270] and fig. 24C).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hartmann to have associating the third tracking device with the first segmented portion in the first image data include providing a first input to a navigation system by a user, and to have associating the fourth tracking device with a second segmented portion in the first image data include providing a second input to the navigation system by the user, as taught by Finley, in order to provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hartmann and Finley to include separating a trackable portion from a device and implanting it within the first member, as taught by Revie, in order to facilitate tracking the first member in a later procedure. 
	In the combined invention of the prior art, the first input and the second input do not preclude the updated first image from being displayed, and are therefore interpreted as “allowing” the updated first image to be displayed.
	The combined invention of Hartmann, Finley, and Revie is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above.

	Regarding claim 9, Hartmann shows a system (fig. 1) to navigate a procedure relative to a subject, comprising: 	
	a display device (display device 74, [0021] and fig. 1) to display image data;
	a first tracking system (EM localizer 84, [0021] and fig. 1) defining a first tracking space with a first coordinate system (navigation space defined by the EM localizer 84, [0058]);  
	a second tracking system (optical localizer 94, [0021] and fig. 1)  defining a second tracking space with a second coordinate system (“navigation space defined by the optical localizer 94,” [0058]); 
	wherein the first tracking system and the second tracking system operable are to track a reference point (reference point, [0022]; single point 154, [0068] and fig. 6) associated with a first tracking device trackable in the first coordinate system (electromagnetic tracking device 130, [0057] and fig. 4B) and a second tracking device trackable in the second coordinate system (optical tracking device 120, [0057] and fig. 4B);
wherein the second coordinate system is registered to the first coordinate system due to the reference point ([0022]; “tracking systems are registered … or at least correlated to one another,” [0044]; [0058]; [0068]); and
	a navigation processor system (navigation computer 72, [0033] and fig. 1) operable to register the image data coordinate system of the image data to a navigation space based on the reference point (“registration of the image space to the patient space is substantially automatic or inherent once the tracking device 120 is associated with the patient 14 and positioned within the navigation space,” [0051]; [0055] - [0056]; [0059]; “[o]nce the single point 154 is identified in both of the navigation spaces, the remaining points in both the navigation spaces can be correlated relative to the patient space within the image data,” [0060]). 
	Hartmann fails to show third and fourth tracking devices trackable in only the second coordinate system, and correlated to the first coordinate system. In addition, Hartmann fails to show that the image data have first and second segmented portions, respectively associated with the third and fourth tracking devices. Hartmann further fails to show updating the image data, including changing a position of the first segmented portion or the second segmented portion, based upon tracking the third and fourth tracking devices in only the second coordinate system, and generating the updated first image data for display with the display device. Hartmann also fails to show separating a trackable portion from a device and implanting it within at least one of the first member or the second member.
	Finley discloses surgical navigation. Finley teaches: 
third and fourth tracking devices ([0050]; tracker 50 comprising the assembly of the array 38 and pin 52, [0084]; spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B) trackable in only a second coordinate system (i.e., the coordinate system of the optical tracking system, [0108]. Also refer to [0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134])
image data having first and second segmented portions, respectively associated with the third and fourth tracking devices (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]); and 
updating the image data, including changing a position of the first segmented portion or the second segmented portion, based upon tracking the third and fourth tracking devices in only the second coordinate system, and generating the updated first image data for display with the display device (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies,” [0134]).
	Revie discloses orthopaedic operating systems. Revie teaches separating a trackable portion from a device and implanting it within a first member (“surgeon uses a tool 28 to implant an implantable marker 30 in the form of a specially adapted bone screw in leg 24,” [0207] and fig. 9; implantable marker 200, [0270] and fig. 24C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hartmann to include third and fourth tracking devices trackable in only the second coordinate system; to have the image data have first and second segmented portions, respectively associated with the third and fourth tracking devices; and to include updating the image data, including changing a position of the first segmented portion or the second segmented portion, based upon tracking the third and fourth tracking devices in only the second coordinate system, and generating the updated image data for display with the display device, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging data, as suggested by Finley ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hartmann and Finley to include separating a trackable portion from a device and implanting it within the first member, as taught by Revie, in order to facilitate tracking the first member in a later procedure. 
	In the combined invention of Hartmann and Finley, the third and fourth tracking devices are correlated to the first coordinate system, as the third and fourth tracking devices (Finley: [0050]; [0084]; [0112) are trackable in only the second coordinate system (Finley: [0108]; [0134]), and the second coordinate system is correlated to the first coordinate system due to the common reference point (Hartmann: [0022]; [0058]; [0068]).
	The combined invention of Hartmann, Finley, and Revie is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above.

	Regarding claim 10, the combined invention of Hartmann, Finley, and Revie discloses the claimed invention substantially as noted above. Hartmann further shows that the navigation processor system is operable to access the image data (image data forwarded from the image device controller 50 to a navigation computer and/or processor 72, [0033]). The image data is of at least a region of interest of the subject. 
	The combined invention of Hartmann, Finley, and Revie is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above.

	Regarding claim 11, the combined invention of Hartmann, Finley, and Revie discloses the claimed invention substantially as noted above. Hartmann further shows that the first tracking system (EM localizer 84, [0021] and fig. 1) operates in a first modality and the second tracking system (optical localizer 94, [0021] and fig. 1) operates in a second modality different than the first modality.

	Regarding claim 12, the combined invention of Hartmann, Finley, and Revie discloses the claimed invention substantially as noted above. Hartmann further shows an instrument (electromagnetic localizer 84 used to track the instrument 90, [0021]; “EM tracking device 110 positioned on or in the instrument 90,” [0039]) tracked with the first tracking system; wherein the generated updated image includes a representation of the instrument (position of instrument 90 illustrated relative to image data acquired of the patient 14 on a display device 74, [0021] and fig. 1).
In the combined invention of Hartmann and Finley, the displayed representation of the instrument would be relative to the first segmented portion.

	Regarding claim 13, the combined invention of Hartmann, Finley, and Revie discloses the claimed invention substantially as noted above. Hartmann further shows the navigation processor system is further operable to correlate the first coordinate system and the second coordinate system based on tracked positions of the first and second tracking devices (“registration of the image space to the patient space is substantially automatic or inherent once the tracking device 120 is associated with the patient 14 and positioned within the navigation space,” [0051]; [0055] - [0056]; [0059]; “[o]nce the single point 154 is identified in both of the navigation spaces, the remaining points in both the navigation spaces can be correlated relative to the patient space within the image data,” [0060]). In the combined invention of Hartmann and Finley, the updated first image data is based on the correlation, at least because the correlation registers all the tracking data to the same coordinate system such that the updated first image data may be properly displayed. 

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not entirely persuasive or are moot in view of new grounds of rejection. 

SPECIFICATION 
Applicant's arguments on page 13 regarding the objections to the specification are persuasive. The objections to the specification are withdrawn in view of amendments.

CLAIM OBJECTIONS
Applicant's arguments on page 14 regarding the objections to the claims are acknowledged. The objections to the claims are updated above in view of amendments.

DOUBLE PATENTING REJECTION
Applicant's arguments on page 14 regarding the Double Patenting rejections do not clearly point out the supposed error(s) in the rejections, and are not persuasive for reasons detailed in the Double Patenting rejections set forth above.

REJECTION UNDER 35 U.S.C. § 112
Applicant's arguments on pages 14 - 15 regarding the indefiniteness rejections are not persuasive for reasons detailed in new grounds of rejection in the indefiniteness rejections set forth above.

REJECTION UNDER 35 U.S.C. § 103
Applicant argues on page 17 that “Hartman and Findlay, do not disclose or render obvious independent claim 1.” 
Examiner respectfully disagrees for reasons detailed in the art rejections set forth above. The combined invention of Hartmann and Finley is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above.
Applicant's arguments on pages 17 - 18 regarding Hartmann and Finley’s failure to render obvious the amended features of claims 8 and 9 are moot in view of the new grounds of rejection in view of Revie. 
Applicant argues in the paragraph spanning pages 17 - 18 that “claim 14 recites a method that is not disclosed or rendered obvious by the cited references, even when taken in combination.
Examiner respectfully disagrees for reasons detailed in the art rejections set forth above. The combined invention of Hartmann and Finley is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793